J-S30024-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SAMUEL JAMES GAISKI                        :
                                               :
                       Appellant               :     No. 462 MDA 2021

         Appeal from the Judgment of Sentence Entered March 24, 2021
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0002022-2012


BEFORE:      BENDER, P.J.E., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY McCAFFERY, J.:                          FILED: JANUARY 19, 2022

        Samuel James Gaiski (Appellant) appeals from the judgment of

sentence entered in the Dauphin County Court of Common Pleas, following

the revocation of his probation imposed pursuant to a 2012 no contest plea to

aggravated assault of an unborn child.1            Appellant contends:   (1) the trial

court erred in revoking his probation for his violation of a condition not

properly imposed by the court; (2) the sentence imposed for a technical

violation was excessive; and (3) the court abused its discretion when it

imposed sex offender conditions as part of the revocation sentence. While it

is clear Appellant’s prior eight-year term of incarceration for assault did not

rehabilitate him, and both the trial court and Appellant’s probation officer
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. § 2606(a).
J-S30024-21



acted with the intention to protect future victims, we agree that the trial court

revoked Appellant’s probation for a condition it did not impose. Thus, we are

constrained to reverse the order revoking his probation and vacate the

judgment of sentence.

      The facts underlying Appellant’s 2012 arrest and conviction were

summarized by the Commonwealth at a December 3, 2012, guilty plea

hearing:

      [O]n January 16 and 17 of 2012, the victim in this case, [S.B.],
      was seven months pregnant with [Appellant’s] child.

            On January 16, they did get into a physical altercation. As
      well as on January 17 there was another physical altercation
      where [Appellant] threw the victim up against the door, put both
      hands around her neck strangling her, he did push her around as
      well as striking her in the stomach with his knee.

             After the incident, the victim began to leak fluid from her
      vaginal area. She was taken to the hospital, was in the hospital
      for eight days. There was placental blood in her bloodstream that
      indicated there was trauma to the fetus. The placenta detached
      from her uterus.

             After being released from the hospital, [S.B.] was on bed
      rest for the remainder of her pregnancy. She did give birth to a
      son. He does have some medical issues which may or may not be
      related to the incident. There’s not really any way to tell whether
      or not that is the case.

N.T., Guilty Plea & Sentencing H’rg, 12/3/12, at 4-5.

      Appellant was charged with aggravated assault, aggravated assault of

an unborn child, simple assault (two counts), unlawful restraint, false




                                      -2-
J-S30024-21



imprisonment, and harassment.2 On December 3, 2012, Appellant entered

into a negotiated plea agreement with the Commonwealth. Specifically, he

pled guilty to all charges, except aggravated assault of an unborn child, to

which he pled no contest. See N.T., Guilty Plea & Sentencing H’rg, at 5-6.

The parties agreed Appellant would be sentenced to an aggregate term of 4

to 8 years’ incarceration, followed by a consecutive term of four years’

probation. See id. at 3. The trial court accepted the plea and sentenced

Appellant accordingly.       The 4-to-8-year prison term was imposed on the

aggravated assault charge, and concurrent terms of 6 to 23 months’

imprisonment were imposed on the counts of simple assault, unlawful

restraint, and false imprisonment.3 The four-year consecutive probationary

term was imposed on Appellant’s conviction of aggravated assault of an

unborn child.      The trial court explicitly ordered that Appellant “have no

contact direct or indirectly with the victim” and “attend and complete a

26 week batterer’s course.”         Id. at 13 (emphasis added); see Sentencing

Order, 12/10/12, at 2 (unpaginated). No direct appeal was filed.

____________________________________________


2 See 18 Pa.C.S. §§ 2702(a)(1), 2701(a)(1), (3), 2902(a)(1), 2903(a), and
2709(a)(3), respectively. Appellant was also originally charged with several
sexual offenses, including rape and involuntary deviate sexual intercourse,
based upon S.B.’s report to police that Appellant forced her to have anal sex
on January 16, 2012. See Affidavit of Probable Cause, 4/26/12, at 2.
However, the Commonwealth agreed to withdraw all of the sexual crimes in
exchange for Appellant’s negotiated plea.       See Appellant’s Guilty Plea
Colloquy, 12/3/12, at 4.

3   The court imposed a $150 fine for the summary offense of harassment.


                                           -3-
J-S30024-21



       Appellant served his entire 8-year prison sentence.          See N.T.,

Revocation H’rg, 1/27/21, at 7. He was released on January 17, 2020, at

which time he began serving his probationary term. Id. In March of 2020,

Appellant’s state parole agent, Elizabeth Lucas,4 received a call from a woman,

G.I., claiming: (1) she was Appellant’s current girlfriend, (2) Appellant was

“harassing her[,]” and (3) “she was scared of him[.]” Id. at 11. Agent Lucas

instructed G.I. to call the police and report the harassment. Id. She then

“made contact” with Appellant, informed him of G.I.’s allegations, and

“provided him written instructions[, which Appellant signed,] that he was not

permitted to have any contact with” G.I. Id. See Commonwealth’s Response

to Appellant’s Petition for Writ of Habeas Corpus, 12/21/20, Exhibit A, Parole

Violation Warning/Instruction, 3/23/20 (instructing Appellant, “You may have

no contact with [G.I.] for any reason under any circumstance.”).

       Meanwhile, Pennsylvania State Trooper Mark Zearfaus interviewed G.I.,

who told the trooper Appellant had physically assaulted her.         See N.T.,

Revocation H’rg, at 13, 36-37. Trooper Zearfaus observed G.I.’s injuries and,

on March 25, 2020, filed charges of simple assault and harassment against


____________________________________________


4 Agent Lucas testified that she is employed by “State Parole” as a “Specialized
Sex Offender Agent.” N.T., Revocation H’rg, at 6-7. She became Appellant’s
supervisor “a couple of months after he had been out.” Id. at 7. She
explained that, in December of 2017, Appellant signed a document, accepting
that “State Parole would supervise his probation.” Id. Thus, although
Appellant was only on probation after his release, he was supervised by a
State Parole Agent.


                                           -4-
J-S30024-21



Appellant. Id. at 13, 37-38. In response to these new charges, Agent Lucas

detained Appellant “on a pending [probation] violation.” Id. at 13.

        In October of 2020, the charges relating to Appellant’s alleged abuse of

G.I. were dismissed because G.I. refused to testify. N.T., Revocation H’rg, at

39.     Nevertheless, Appellant remained detained pending a probation

revocation because Agent Lucas learned that Appellant continued to have

contact with G.I. after he signed the “no contact” order, and while he was in

prison awaiting trial on charges that he assaulted her.5 Id. at 18.

        Subsequently, the Commonwealth sought revocation of Appellant’s

probation, and a Gagnon I6 hearing was conducted before a Magisterial

District Judge (MDJ) on November 16, 2020.7 See Appellant’s Petition for Writ

of Habeas Corpus, 12/2/20, at 1. On December 2, 2020, Appellant filed a

petition for writ of habeas corpus asserting the “sole violation presented” for

the revocation of his probation “was failing to abide by [the] ‘no contact’

instruction” with G.I. Id. at 1. He asserted that because that condition was

not imposed by the trial court — but rather, only by his parole agent — the

revocation of his probation on that basis was improper. See id. at 1-2. The

____________________________________________


5 At the revocation hearing, the Commonwealth presented evidence that
Appellant and G.I. had twelve video visits between April 25 and May 9, 2020.
See N.T., Revocation H’rg, at 32-33, 40-41.

6   See Gagnon v. Scarpelli, 411 U.S. 778 (1973).

7Neither the revocation petition, nor a transcript or paperwork from the
Gagnon I hearing, is included in the certified record.


                                           -5-
J-S30024-21



Commonwealth filed a response, admitting that it sought to revoke Appellant’s

probation based only on his failure to abide by the no contact order with G.I.

See Commonwealth’s Response to Appellant’s Petition for Writ of Habeas

Corpus, 12/21/20, at 1 (unpaginated).            The Commonwealth further stated

that Appellant was provided that “written instruction as a condition of

supervision,” and he signed the document. Id.

       The trial court conducted a revocation hearing on January 27, 2021.

Appellant conceded that he “did, indeed, have contact with” G.I. in violation

of the supervision condition imposed by Agent Lucas. N.T., Revocation H’rg,

at 4, 43. However, he challenged Agent Lucas’s authority to impose such a

condition. Id. at 4. At the conclusion of the hearing, the trial court asked

both parties to file memoranda on the legal question at issue.        Id. at 43.

Thereafter, on March 19th, the trial court entered an order denying Appellant’s

petition for writ of habeas corpus.8 The court found that the parole agent’s

condition of supervision — that Appellant have no contact with G.I. — was

“germane to” and “elaborate[d] on a condition imposed by the sentencing

court[,]” specifically, that Appellant have no contact with the victim (S.B.) in

the underlying case. Order, 3/19/21, at 2. Thus, the court concluded “the

parole office was well within their authority to impose this condition to protect

the current girlfriend.” Id. (footnote omitted).
____________________________________________


8The trial court initially entered an order denying the petition on December
21, 2020. However, the court entered another order on March 19, 2021,
which also included an explanation of the court’s reasoning.


                                           -6-
J-S30024-21



      On March 24, 2021, the trial court sentenced Appellant to a term of 2

1/2 to 8 years’ imprisonment, followed by three years’ probation upon the

revocation of his probation for aggravated assault of an unborn child.

Additionally, the court imposed, inter alia, the following conditions:

            1. [Appellant] must abide by all sex offender conditions.

            2. Comply with the Pennsylvania Board of Probation Parole,
      special conditions for sexual offenders.

            3. Comply with any optional special conditions for sexual
      offenders imposed by the parole board.

            4. Successfully complete sex offender treatment.

            5. Refrain from contact with all victims, including the
      present victim in this particular revocation matter as well as the
      original victim. . . .

N.T., Revocation Sentencing H’rg, 3/24/21, at 6-7.

      Appellant filed a timely post-sentence motion on April 2, 2021, followed

by a timely notice of appeal on April 13th. See Pa.R.Crim.P. 708(E) (filing of

motion to modify sentence following probation revocation “will not toll the 30-

day appeal period”). Appellant also complied with the trial court’s directive to

file a Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

      Appellant frames his three issues on appeal as follows:

      I.     Whether the condition that Appellant is accused             of
      violat[ing] was properly imposed by the sentencing court?

      II.    Whether Appellant’s sentence on a technical probation
      violation of not less than two and a half (2 1/2) years of
      incarceration to not more than eight (8) years of incarceration
      followed by thee (3) years of probation constituted an abuse of
      discretion and was too harsh under the circumstances?



                                     -7-
J-S30024-21


       III. Whether it was an abuse of discretion or a violation of
       Appellant’s due process rights to impose sex offender conditions
       on him when there was no basis for doing so?

Appellant’s Brief at 5.9

       When considering an appeal following the revocation of probation,

       [o]ur review is limited to determining the validity of the probation
       revocation proceedings and the authority of the sentencing court
       to consider the same sentencing alternatives that it had at the
       time of the initial sentencing. . . .

Commonwealth v. Simmons, 56 A.3d 1280, 1286 (Pa. Super. 2012)

(citations omitted).       Furthermore, we note:      “Revocation of a probation

sentence is a matter committed to the sound discretion of the trial court and

that court’s decision will not be disturbed on appeal in the absence of an error

of law or an abuse of discretion.” Commonwealth v. Colon, 102 A.3d 1033,

1041 (Pa. Super. 2014) (citation omitted)

       In his first issue, Appellant challenges the underlying basis for his

probation revocation. He argues the condition of his probation he was charged

with violating — that he have no contact with G.I. — “was not imposed by the

[trial c]ourt[, but rather,] was drafted by his state probation officer.”

Appellant’s Brief at 12. Because the legislature empowers the court, and not

probation officers, to impose conditions of probation, Appellant maintains the

trial court improperly revoked his probation for violating a condition that was

not court-imposed.       See id. at 12-13.       While he acknowledges probation

____________________________________________


9As noted infra, because our resolution of Appellant’s first issue is dispositive,
we need not address his remaining claims on appeal.


                                           -8-
J-S30024-21



officers may “impose conditions of supervision that are germane to, elaborate

on, or interpret any conditions of probation that are imposed by the trial

court[,]” Appellant insists the no-contact provision at issue here — which

involved a different victim in a separate incident — “was not germane to

or an elaboration of a condition imposed” in the case sub judice. Id. at 13,

citing Commonwealth v. Elliott, 50 A.3d 1284, 1292 (Pa. 2012). Thus, he

contends the trial court had no basis to revoke his probation. To the extent

the trial court relies on other “additional violations” in its opinion, Appellant

argues these violations “were not addressed by the previous hearings or put

forth by the Commonwealth as violations.” Appellant’s Brief at 15.

       The authority to impose conditions of probation lies with the trial court.

Pursuant to the Sentencing Code, a trial court must “attach” to an order of

probation “reasonable conditions . . . as it deems necessary to ensure or assist

the defendant in leading a law-abiding life.” 42 Pa.C.S. § 9754(b).10 See

also Elliott, 50 A.3d at 1290.           However, in Elliott, our Supreme Court

recognized that probation officers are also authorized to “establish uniform

standards for the supervision of probationers . . . and further to implement

those standards and conditions.”               Elliott, 50 A.3d at 1291.   The Court

explained:

       [T]he [Probation] Board and its agents may impose conditions of
       supervision that are germane to, elaborate on, or interpret any
____________________________________________


10 Section 9754(b) refers to a list of enumerated conditions of probation
outlined in Section 9763(b). See 42 Pa.C.S. §§ 9754(b), 9763(b)(1)-(15).


                                           -9-
J-S30024-21


      conditions of probation that are imposed by the trial court. This
      interpretation gives meaning to all of the statutory provisions . . .
      and thus: (1) maintains the sentencing authority solely with a trial
      court; (2) permits the Board and its agents to evaluate
      probationers on a one-on-one basis to effectuate supervision; (3)
      sustains the ability of the Board to impose conditions of
      supervision; and (4) authorizes that a probationer may be
      detained, arrested, and “violated” for failing to comply with either
      a condition of probation or a condition of supervision. In
      summary, a trial court may impose conditions of probation in a
      generalized manner, and the Board or its agents may impose
      more specific conditions of supervision pertaining to that
      probation, so long as those supervision conditions are in
      furtherance of the trial court’s conditions of probation.

Id. at 1292 (emphases added).

      Recently, in Commonwealth v. Foster, 214 A.3d 1240 (Pa. 2019), the

Supreme Court further clarified that a trial court may revoke an order of

probation only upon “proof” that the defendant violated one of the “specified

conditions of the probation.”      Id. at 1250 (emphasis added), citing 42

Pa.C.S. § 9771(b). The Court explained: “[A] violation of probation does not

occur solely because a judge believes the probationer’s conduct indicates that

probation has been ineffective to rehabilitate or to deter against antisocial

conduct.” Foster, 214 A.3d at 1243.

      In that case, the trial court revoked the defendant’s probation based

upon photographs on the defendant’s social media accounts that “depicted

guns, drugs, [and] large amounts of money[.]” Foster, 214 A.3d at 1243.

The court found that, while the photographs did not prove the defendant

violated a specific condition of his probation, they did evince his

“indifference regarding his crimes” and “clearly indicate[ ] that probation was



                                     - 10 -
J-S30024-21



an ineffective vehicle to accomplish his rehabilitation[.]” Id. at 1245 (record

citation omitted).   On appeal, a panel of this Court affirmed, relying upon

language in Commonwealth v. Infante, 888 A.2d 783 (Pa. 2005), that a

probation violation is established if it is “shown that the conduct of the

probationer indicates the probation has proven to have been an ineffective

vehicle to accomplish rehabilitation and not sufficient to deter against future

antisocial conduct.” Foster, 214 A.3d at 1245 (citations omitted).

      However, the Supreme Court reversed our ruling, concluding the

language in Infante was taken out of context. Foster, 214 A.3d at 1251.

The Court explained:

      Read in context, it is clear that the effectiveness of probation as a
      rehabilitative tool and as a deterrent to antisocial conduct is the
      lens through which a violation is to be viewed. Revocation and
      resentencing are warranted if, in the face of a new criminal act
      or the violation of a condition of probation, the court finds
      that probation is no longer achieving its desired aims of
      rehabilitation and deterring criminal activity. As the statute
      provides (and Infante reflects), a court never reaches this
      question unless there is a violation of a specified term of the
      probation order or the probationer commits a new crime.

Id. (citations omitted and emphases added). Moreover, in a footnote, the

Court explicitly stated:

      We expressly disapprove of the Superior Court’s reliance on this
      passage from Infante . . . for the proposition that revocation of
      probation is permissible in the absence of a finding that the
      defendant violated a specified condition of probation if the VOP
      court finds that probation has been ineffective to rehabilitate or to
      deter against antisocial conduct.

Id. at 1251 n.14.



                                     - 11 -
J-S30024-21



      Recently, this Court re-emphasized the statutory requirement that a

trial court “specifically advise [a defendant] of the conditions of his probation

and parole at the time of his initial sentencing.” Commonwealth v. Koger,

255 A.3d 1285, 1290 (Pa. Super. 2021), citing 42 Pa.C.S. § 9754(b). In that

case, the defendant received a probationary sentence, following a guilty plea

to criminal use of a communication facility in connection with his possession

of child pornography. Koger, 255 A.3d at 1287. The trial court advised the

defendant of the following “special conditions” of his sentence: (1) that he

have no contact with any victims including those displayed in the images, (2)

that he undergo a drug and alcohol evaluation and complete any

recommended treatment, and (3) that he perform 100 hours of community

service and complete sex offender counseling. Id. The court did not provide

the defendant with any specific conditions of his probation or parole, but

rather, noted the rules and conditions of his probation and parole “were

explained [to him] by an adult probation officer immediately following the

sentencing proceeding.” Id. at 1290 (citation omitted and emphasis added).

      Subsequently, the Commonwealth sought to revoke the defendant’s

probation and parole after, inter alia, a search of his cell phone uncovered

“pornographic images of a minor [the defendant] has been communicating

with via text messages.” Koger, 255 A.3d at 1288. Following a hearing, the

trial court revoked the probationary sentence and imposed a one-to-three-

year prison term. Id.




                                     - 12 -
J-S30024-21



      On appeal, this Court reversed the order revoking the defendant’s

probation and parole, concluding the trial court failed “to specifically advise

[the defendant] of the conditions of his probation and parole at the time of his

initial sentencing.” Koger, 255 A.3d at 1290. We opined:

      Because the trial court did not impose, at the time of the [initial]
      sentencing any specific probation or parole conditions, the court
      could not have found [the defendant] “violated one of the ‘specific
      conditions’ of probation [or parole] included in the probation
      order[.]” See Foster, 214 A.3d at 1250. In short, a sentencing
      court may not delegate its statutorily proscribed duties to
      probation and parole offices and is required to communicate any
      conditions of probation or parole as a prerequisite to violating any
      such condition.

Id. at 1291 (footnote omitted). Thus, we vacated the judgment of sentence

imposed on the probation revocation. Id.

      In the present case, the trial court acknowledged that the specific “no

contact” provision Appellant violated was imposed by his probation officer, not

the court. See Trial Ct. Op. at 3. However, relying on Elliott, the trial court

found the provision at issue was “germane to, or certainly elaborate[d] on a

condition imposed by the sentencing court” — that is, the no contact order

concerning the victim in the underlying case. Id. at 4. The court opined:

              Once the parole office was notified of a similar situation (one
      where [Appellant] was now abusing a current girlfriend), the
      parole office was well within their authority to impose this
      condition to protect the current girlfriend. The Board imposed a
      condition that is similar to the one that was originally imposed, a
      no-contact provision on behalf of a victim that was [Appellant’s]
      girlfriend at the time.        Additionally, the sentencing court
      recognized the aggressive behavior of [Appellant] and ordered
      him to attend batterer’s counseling. Likewise, when the Board
      discovered that [Appellant] was being physically aggressive to an


                                      - 13 -
J-S30024-21


      individual, it was within the Board’s power to impose a condition
      to protect that individual, including the issuance of a no-contact
      provision. . . .

Id.

      Upon our review of the relevant statutory and case law, we are

constrained to conclude the trial court exceeded its authority when it revoked

Appellant’s probation based upon his admitted violation of a supervisory

condition imposed by his parole agent.       See Simmons, 56 A.3d at 1286.

Neither the trial court, nor the Commonwealth, dispute the fact that the

condition at issue was not imposed by the court at the time of the initial

sentencing. See Trial Ct. Op. at 3-4; Commonwealth’s Brief at 6-7. Rather,

they insist Agent Lucas’ subsequent written instruction — prohibiting Appellant

from having any contact with G.I. — was sufficiently “in furtherance of the

trial court’s conditions of probation” that it satisfied the requirements of

Elliott. Elliott, 50 A.3d at 1292. See Trial Ct. Op. at 4; Commonwealth’s

Brief at 7-8. We disagree.

      Both Foster and Koger make clear that a trial court may revoke a

defendant’s probation only if the defendant (1) commits a new crime or (2)

violates a specific, court-imposed condition of his probation, or a Board-

imposed condition of supervision in furtherance of the court’s conditions.

Here, Agent Lucas’s directive that Appellant have no contact with G.I. was

neither court-imposed, nor in furtherance of the two court-imposed conditions

— that Appellant have no contact with the victim (S.B.) and attend a batterer’s

course. G.I. was not the victim in the underlying case. We do not agree that


                                    - 14 -
J-S30024-21



a “no contact” order for a different victim involving a separate incident

is “germane to, or elaborate[s] on” the “no contact” condition imposed by the

trial court. See Elliott, 50 A.3d at 1292. Moreover, directing Appellant to

have “no contact” with G.I. has no relation to his purported failure to attend

a batterer’s course.11      Thus, we conclude the trial court erred in revoking

Appellant’s probation based upon his violation of the “no contact” condition

imposed by Agent Lucas.

       Nevertheless, in its opinion, the trial court attempts to justify its

revocation of Appellant’s probation based upon three, additional alleged

violations — (1) a violation of “Rule 2” because Appellant “picked up new

charges” for his assault of G.I.; (2) a violation of “Rule 4” because he failed

to refrain from threatening behavior; (3) a violation of “Rule 7” because he

failed to make monthly payments towards his restitution; and (4) a violation

of “Rule 12” because he failed to follow his probation officer’s instructions.

See Trial Ct. Op. at 7, 9. The court acknowledges that the new charges were

later dismissed because G.I. refused to cooperate. However, it noted that
____________________________________________


11 While the Commonwealth now insists Appellant did not complete the
batterer’s course, there was no mention of this probation condition during the
revocation hearing. See Commonwealth’s Brief at 7. To the extent the trial
court implies Appellant failed to establish he completed the course, we note
that the Commonwealth bears the burden of proof in a probation revocation
hearing. See Trial Ct. Op. at 4 n.9 (“There was no evidence introduced to
suggest that [Appellant] had completed the course.”); Commonwealth v.
Perreault, 930 A.2d 553, 558 (Pa. Super. 2007) (“The Commonwealth
establishes a probation violation meriting revocation when it shows, by a
preponderance of the evidence, that the probationer’s conduct violated the
terms and conditions of his probation[.]”).


                                          - 15 -
J-S30024-21



“when a charge is nolle prossed, the Commonwealth is not prevented from

pursuing a violation of probation if evidence is presented to demonstrate that

a crime occurred.” Id. at 7 (citation and emphasis omitted). Here, the court

found Trooper Zearfus’s credible testimony at the revocation hearing provided

sufficient evidence that a crime occurred to violate Appellant’s probation on

that basis. See id. at 8-9.

      We conclude that the trial court’s reliance on these “additional” alleged

violations is misplaced. First, the “Rules” to which the trial court refers are

not in the certified record. What is clear, however, is that, as in Koger, these

“Rules” were not provided to Appellant at the time of his initial sentencing

and, thus, not court-imposed. See Koger, 255 A.3d at 1290-91.

      Second, in responding to Appellant’s habeas corpus petition, the

Commonwealth admitted that the “sole violation presented” to the MDJ at

the Gagnon I hearing was Appellant’s failure “to abide by a no-contact

instruction with” G.I. See Appellant’s Petition for Writ of Habeas Corpus at 1

(emphasis added); Commonwealth’s Response to Appellant’s Petition at 1.

      Third, our review of the transcript from the revocation hearing reveals

the focus of that proceeding was Appellant’s continued violation of the “no

contact” order.   In fact, the trial court noted twice that Appellant did not

contest the fact that he violated the “no contact” order, but rather, argued

his probation officer had no authority to impose that condition. See N.T.,

Revocation H’rg, at 4-5, 43-44. The court repeated this in its March 19, 2021,

order denying Appellant’s petition for writ of habeas corpus.       See Order,

                                     - 16 -
J-S30024-21



3/19/21, at 1 n.1 (“[Appellant] does not contest the [probation] violation.

[Appellant] does, however, contest the . . . officer’s ability to place that

condition on him.”).

      Thus, upon our review of the record, it is evident the basis for

Appellant’s probation revocation was his violation of the “no contact” order

imposed by Agent Lucas.       Accordingly, we reject the trial court’s belated

reliance on “additional violations” to support its ruling. This Court’s decision

in Commonwealth v. Carter, 523 A.2d 779 (Pa. Super. 1987), is instructive.

      In Carter, the defendant appeared for a Gagnon I hearing to

“determine whether probable cause existed for believing that [he] had violated

the terms of his probation by committing one or more new offenses.” Carter,

523 A.2d at 780. However, during the hearing, the trial court “learned that

[the defendant] failed to report as ordered during probation.” Id. Based on

that information, the court “immediately revoked probation and imposed a

[new] sentence[.]” Id. The new offenses, which provided the basis for the

revocation proceeding, were later dismissed. See id.

      On appeal, this Court explained:

      “[D]ue process requires that a probationer receive written notice
      of the claimed probation violations prior to commencement of the
      revocation hearing. . . .” The purpose of requiring prior written
      notice “is to ensure that the ... probationer can sufficiently prepare
      his case, both against the allegations of violations, and against the
      argument that the violations, if proved, demonstrate that . . .
      probation is no longer an effective rehabilitative tool and should
      be revoked. . . . [T]he requirement bears directly on the ability
      to contest revocation.”



                                     - 17 -
J-S30024-21



Carter, 523 A.2d at 780. Accordingly, the Carter panel held that the trial

court “committed error” when it “changed direction” during the revocation

hearing and found the defendant had committed a technical violation of his

probation, when the defendant had “received no notice of any alleged

technical violation of his probation before he appeared before the court.”

Carter, 523 A.2d at 781.

      The same is true here. There is no evidence in the record that these

other purported bases for revoking Appellant’s probation were included in the

revocation petition, or presented to the MDJ at the Gagnon I hearing. Thus,

we conclude the trial court erred to the extent it relied on these purported

violations in revoking Appellant’s probation. See Carter, 523 A.2d at 781.

      Because we agree with Appellant that the trial court improperly revoked

his probation based upon a purported violation of a condition that was not

court-imposed, we reverse the order revoking his probation, and vacate the

judgment of sentence.        Moreover, because we vacate the judgment of

sentence, we need not address Appellant’s remaining two claims, which

concern the sentence imposed following revocation.

      Violation of probation order reversed. Judgment of sentence vacated.

Jurisdiction relinquished.




                                    - 18 -
J-S30024-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/19/2022




                          - 19 -